                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
                        Plaintiff,                 )
  v.                                               )                 No. 3:19-CR-151-TAV-DCP-3
                                                   )
  RONALD J. TURNER,                                )
                                                   )
                        Defendant.,                )

                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

  § 636(b) for disposition or report and recommendation regarding disposition by the District Court

  as may be appropriate.

         Now before the Court is Defendant’s Motion for Pretrial Notice of the Government’s Intent

  to Use 404(b) Evidence [Doc. 184], filed on September 18, 2020. At Defendant’s Arraignment on

  the Second Superseding Indictment, the Court granted Defendant leave to file briefing on the

  present motion, with a corresponding deadline for the Government to file its response. [Doc. 278].

  Defendant subsequently filed a Supplemental Brief [Doc. 285] on November 18, 2020, to which

  the Government filed its Response [Doc. 289] on November 19, 2020.

  I.     POSITIONS OF THE PARTIES

         Defendant is charged [Doc. 243] with the conspiracy to possess and distribute Schedule I,

  II, III, and IV controlled substances, including 50 grams or more of methamphetamine, as well as

  quantities of fentanyl, oxycodone, alprazolam, marijuana, buprenorphine, and heroin—in violation

  of 21 U.S.C. § 846; money laundering—in violation of 18 U.S.C. § 1956(h); and aided and abetted

  to attempt to possess with intent to distribute and attempt to cause the possession with intent to




Case 3:19-cr-00151-TAV-DCP Document 349 Filed 03/08/21 Page 1 of 5 PageID #: 2857
  distribute fifty (50) grams or more of methamphetamine—in violation of 21 U.S.C. §§ 841(a)(1)

  and (b)(1)(A), 846, as well as 18 U.S.C. § 2.

          Defendant moves [Doc. 184] for the Court to direct the Government to provide him with

  pretrial notice of its intent to use Rule 404(b) evidence at least twenty-one days before trial, so that

  he will be able to object to the admissibility of such evidence before trial. Defendant further seeks

  for the Court to enter an order prohibiting the introduction of other acts evidence until the Court is

  able to determine on-the-record and out of the presence of the jury whether the probative value of

  such evidence substantially outweighs the prejudice to Defendant.

          In his Supplemental Brief [Doc. 285], Defendant asserts that there is a “substantial

  likelihood” that the Government will attempt to introduce intrinsic act evidence of other co-

  defendants “that are not directly related to the charged conspiracy,” as well as “other acts that

  actually qualify as Rule 404(b) evidence.” [Id. at 3]. In particular, Defendant alleges that the

  Government is likely to “introduce evidence of gang affiliation by Ronald Turner and others[,]

  . . . evidence of violent conduct committed by co-defendants,” as well as “evidence of other bad

  acts by Ronald Turner.” [Id.]. Defendant claims that there is “no evidence in this case that the

  charged offenses were for the purpose of promoting or furthering the goals of the gang,” and thus

  such evidence presents a high level of potential prejudice. [Id. at 4].

          The Government responds [Doc. 289] by first refuting Defendant’s claim that there is no

  evidence that the charged offenses were for the purpose of furthering gang membership, pointing

  to wiretapped phone calls involving Defendant discussing the Vice Lords. The Government

  submits that it’s “proof at trial will include gang affiliation evidence, particularly as such evidence

  relates to the government’s proof of the drug trafficking conspiracy alleged in Count One . . . as




                                                     2

Case 3:19-cr-00151-TAV-DCP Document 349 Filed 03/08/21 Page 2 of 5 PageID #: 2858
  well as the money laundering conspiracy and aiding/abetting firearms counts.”             [Id. at 2].

  Additionally, the Government asserts that such gang affiliation evidence is admissible as direct

  evidence under Rules 401 and 403, rather than Rule 404(b) evidence. Therefore, the Government

  submits that “gang affiliation evidence will be offered as direct evidence—not Rule 404(b)

  evidence—to prove the existence” of the drug trafficking and money laundering conspiracies, as

  well as the aiding/abetting charge. [Id. at 3].

         Moreover, the Government claims that gang affiliation evidence is admissible under Sixth

  Circuit precedent as both non-Rule 404(b) “intrinsic” evidence, as well as Rule 404(b) “extrinsic”

  evidence “in relation to other charged offenses, such as felon-in-possession.” [Id.]. Accordingly,

  the Government submits that Defendant’s motion for early disclosure of Rule 404(b) evidence

  should be denied.

  II.    ANALYSIS

         Federal Rule of Evidence 404(b)(2)(A) provides that upon the defendant’s request, the

  Government “shall provide reasonable notice in advance of trial, or during trial if the court excuses

  pretrial notice for good cause shown, of the general nature of any such evidence it intends to

  introduce at trial.” The Court’s Order on Discovery and Scheduling [Doc. 11 at ¶ I] 1 states that

  “reasonable notice” under Rule 404(b) is deemed to be seven calendar days before trial unless the

  Court notes otherwise.




         1
           The Court notes that while the specific dates listed in the Order on Discovery and
  Scheduling [Doc. 11] have been amended several times, the Order’s directions on the scope and
  timing of discovery are controlling with regard to all parties. See, e.g., United States v. Cole, No.
  3:08-CR-48, 2009 WL 596008, at *7 n.5 (E.D. Tenn. Mar. 6, 2009).



                                                    3

Case 3:19-cr-00151-TAV-DCP Document 349 Filed 03/08/21 Page 3 of 5 PageID #: 2859
         However, the Court finds that Defendant has stated a compelling need for earlier disclosure

  of any Rule 404(b) evidence by identifying the potential evidentiary issues involved with the

  introduction of evidence of gang membership or affiliation. Cf. United States v. Smith, No. 3:08-

  CR-111, 2009 WL 3584944, at *4 (E.D. Tenn. Oct. 22, 2009) (“At the August 14 hearing, defense

  counsel gave no compelling need for an earlier disclosure but merely speculated that there could

  be a lot of 404(b) evidence in this case. The Court finds no reason to disturb the seven-day time

  frame provided in the Order on Discovery and Scheduling.”). The Government has admitted that

  its proof at trial “will include gang affiliation evidence.” [Doc. 289 at 2]. This increased period

  of time will provide both parties ample opportunity to prepare and respond to any motion in limine

  that Defendant plans to file regarding gang affiliation evidence. Additionally, the Court notes that

  the Government has previously agreed to provide pretrial notice of any Rule 404(b) evidence

  twenty-one days before trial to Codefendants Bibbs and Prater. See [Doc. 321]. Therefore, the

  Government shall provide any Rule 404(b) evidence to Defendant twenty-one days before trial.

         Although Defendant requests an off-the-record, jury-out hearing before the introduction of

  any Rule 404(b) evidence to determine whether the probative value of this evidence substantially

  outweighs its prejudicial effect, the Court finds that this request is more properly addressed after

  any Rule 404(b) evidence has been provided. Therefore, as the Government will be required to

  provide notice of any such evidence before trial, Defendant’s concerns regarding its admissibility

  are more properly addressed at a later time.

         Accordingly, Defendant’s Motion for Pretrial Notice of Government’s Intent to Use 404(b)

  Evidence [Doc. 184] will be GRANTED in part and DENIED in part, with the issue of the need

  for a pretrial, jury-out hearing being subject to renewal with the District Court at trial. However,




                                                   4

Case 3:19-cr-00151-TAV-DCP Document 349 Filed 03/08/21 Page 4 of 5 PageID #: 2860
  the Government is DIRECTED to provide any Rule 404(b) evidence to Defendant twenty-one

  days before trial. 2

          IT IS SO ORDERED.

                                                     ENTER:

                                                     _________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




          2
           The Court notes that the Government has argued that gang affiliation evidence will be
  offered as direct evidence in this case, as well as that such gang affiliation evidence is also
  admissible both as non-Rule 404(b) intrinsic evidence and Rule 404(b) extrinsic evidence.
  However, the Court will not make any ruling on admissibility at this time.



                                                5

Case 3:19-cr-00151-TAV-DCP Document 349 Filed 03/08/21 Page 5 of 5 PageID #: 2861
